DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Compressing unit in claim 1.
Seal member in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Compressing unit (17; 17a,17b, Figure 1, ¶0032 - Page 6)
Configured to compress a refrigerant (Fig. 1, ¶0032 - Page 6, ¶0089 - Page 22).
Seal member (91, Figure 8, ¶0078)
Sealing the opening on an outer side of the lid (sealing opening 722a Fig 2, on an outer side (i.e. side of lid 65 indicated with #65 - Fig 2), as shown in Fig 8, ¶0078 - Page 19, ¶0088 - Page 21, ¶0090 - Page 22)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi US 2015/0214805.

    PNG
    media_image1.png
    728
    981
    media_image1.png
    Greyscale
 Annotated Figure 3 of Kobayashi US 2015/0214805 (Attached Figure 1)
Regarding Claim 1: Kobayashi US 2015/0214805 discloses all of the claimed limitations including: a compressing unit 104 configured to compress a refrigerant (¶0048); an electric motor 105 configured to drive the compressing unit (¶0046); a motor drive circuit 201 configured to drive the electric motor (¶0054); a plurality of motor wires (wires 306) electrically connected to the electric motor (Fig 1-3, ¶0058), the motor wires 306 including portions covered with an insulating tube (i.e. portions covered with insulating tube described in ¶0058) and distal ends (i.e. right ends in Fig 3) at which a connection terminal (302,302a) is provided (Figs 2-3, ¶0058), the connection terminal being electrically connected to the motor drive circuit (Fig 1-3, ¶0054); an insulating terminal container (the terminal container is defined by the sum of its parts and includes 300 which is insulating ¶0057); and a housing (103,202,213) that accommodates the compressing unit, the electric motor, and the terminal container (as seen in Figures 1-3, elements 103,202,213 contain elements 104, 105, and 300), wherein the terminal container includes: a cluster block (303, ¶0058-¶0059, Fig 2-3) that accommodates the connection terminal (i.e. accommodates element 302, see Figure 3) and has an opening (see Annotated Figure 3 of Kobayashi US 2015/0214805 (Attached Figure 1) above) that opens to an outside (i.e. opens to an outside of element 303), and a terminal holder 304 that holds the connection terminal (i.e. abuts against part of element 302 as seen in Fig. 2), the terminal holder 304 having a lid (Attached Figure 1) that closes the opening (Attached Figure 1, when assembled the lid covers (i.e. closes) a top of the opening), the cluster block 303 includes a base portion (Attached Figure 1), the base portion having a guide recess (Attached Figure 1) arranged to guide the tube (the guide recess would be able to guide the insulation of the wire passing through it, especially given that the size of 307 is equal or greater than an outer diameter of wire 306, ¶0060), the base portion defines a space (309,309c) that is continuous with the opening in the cluster block (Attached Figure 1), the lid includes a cutout (Attached Figure 1) that receives the tube (the cutout would be able to receive the insulation of the wire passing through it, especially given that the size of 307 is equal or greater than an outer diameter of wire 306, ¶0060), and the lid is in contact with the base portion (in the assembled state the ear portions of the lid are in contact with the base portion, as seen in Attached Figure 1) such that a part of a hole defined by the cutout is closed by the base portion (a bottom portion of the hole defined by the cutout in the lid would be closed by the base portion as seen in Attached Figure 1).
Regarding Claim 5: Kobayashi US 2015/0214805 discloses all of the claimed limitations including: wherein the terminal holder 304, which holds the connection terminal, is configured to be (i.e. capable of being) accommodated in the cluster block (Attached Figure 1) through the opening (because an inner diameter of wire insertion hole 307 (which the opening is part of) is equal to or greater than an outer diameter of wire 306, when elements 303 and 304 are combined and the ears of 304 are accommodated in the corresponding portions of 303, due the height of the opening (in a diametrical direction of the wire) the diameter of the wire does not create an interference in the assembly of elements 303 and 304, thus because of the height of the opening (i.e. through the height of the opening) the ears of element 304 are able to connect to and be received in the corresponding accommodation portions of 303 without interference by wire 306; it is noted that the claim does not particularly point out that “the terminal holder extends through the opening”, rather the claim simply states the generic word “through” without any modifying adjective).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi US 2015/0214805 as applied to claim 1 above, and further in view of Miskin USPN 5830010.
Regarding Claim 4: Kobayashi US 2015/0214805 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Kobayashi US 2015/0214805 discloses the limitations: the opening of the cluster block (Attached Figure 1), a surface of the opening (Attached Figure 1) at an outer side of the lid (i.e. aligned/parallel with the outer side of the lid seen in Attached Figure 1). Kobayashi US 2015/0214805 does not disclose the limitations: wherein a seal member is arranged at the opening, the seal member sealing an outer side. 
However Miskn USPN 5830010 does disclose the limitations: a wire 20 including a portion covered with an insulating tube (i.e. portion covered with dielectric sheath 27, Column 2 Line 62 - Column 3 Line 6, Figure 5), a cluster block (i.e. housing 28) having an opening (opening in element 58 that element 42 passes through, see Figures 3, 5 and 8), wherein a seal member (adhesive epoxy 64, Column 3 Line 64 - Column 4 Line 12) is arranged at the opening (as seen in Figure 5 element 64 contacts the opening (i.e. is arranged at)), the seal member sealing an outer side (i.e. the seal member sealing an outer side of the wall defining the opening as seen in Figure 5, Column 3 Line 64 - Column 4 Line 12). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base portion and surface of the opening (Attached Figure 1) of Kobayashi US 2015/0214805 with the seal member 64 of Miskn USPN 5830010 in order to strain relieve the wire by rigidly connecting the wire to the housing with the material of the seal member (Column 3 Line 64 - Column 4 Line 12).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 2 “wherein the cluster block includes: a first conductor receiving hole, which receives a conductor that is electrically connected to the motor drive circuit, and an engagement groove, which is recessed from a part of the inner peripheral surface of the first conductor receiving hole, and the terminal holder includes: a wall arranged between the first conductor receiving hole and the connection terminal, the wall including a second conductor receiving hole that receives the conductor, and a hook that defines a part in a circumferential direction of the second conductor receiving hole, the hook being arranged to be engaged with the engagement groove when the terminal holder starts moving toward the opening of the cluster block.” in combination with all the limitations of independent claim 1.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hagita US 2015/0303762 - discloses an electrical connector for a scroll compressor.
Taguchi US 2014/0375157- discloses an electrical connector for a scroll compressor.
Rahrig USPN 4717359 - discloses an arrangement for securing an electrical terminal in a terminal holder.
Case USPN 4898548 - discloses a connector assembly.
Wisner USPN 4966559 - discloses a terminal block assembly for a hermetic compressor.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746